Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 1 @&.

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

Account Statement

Prepared for Justin Edward VanPelt
Re: Unpaid Wage Claim Giuseppe's Italian Restaurant

Previous Balance
Current Charges
New Balance

Adjustments

Payments
Now Due

Trust Account

$0.00
$12,382.50
$12,382.50

$0.00

$0.00
$12,382.50

$0.00

 
  

 

 
Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 2 of 7

Hoffman Employment Law, LLC

’ 600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 {| Fax: 301-251-3753

PRE-BILL

Justin Edward VanPelt
Invoice Date: July 08, 2019

Invoice Number: Pre-bill
Invoice Amount: $12,382.50

Matter: Unpaid Wage Claim Giuseppe's Italian Restaurant

Attorney's Fees
2/11/2019 Interview potential client regarding payment of final §G.H. 90 $184.50

check and overtime wages while employed at
Giuseppe’s (.4);
Draft letter of representation for potential clients
(.4);
Draft email to potential client regarding letter of rep
and second interview (.1).
2/15/2019 Draft comm to G. Herbers re status of matter. H.B.H. 10 $40.00
2/21/2019 Call with potential client regarding overtime claim G.H. 0 $102.50
claims against Giuseppe's (.4);
Draft email to client regarding letter of
representation (.1)
2/21/2019 Call with second potential client regarding overtime G.H. .50 $102.50
claims against Giuseppe’s (.4);
Draft second email to potential client regarding
letter of representation (.1).
2/22/2019 Call with client R. Keller regarding overtime claims GLH. 1.60 $328.00
and wage/hour documents (.2);
Review documents provided by client R. Keller

 

(1.4).
2/22/2019 Review schedules and paystubs of R. Keller. H.B.H. 30 $120.00
2/25/2019 Review case file, draft complaint. GH. 3.70 $758.50
2/26/2019 Review case file, draft complaint. G.H, 1.10 $225.50
2/27/2019 Review case file, draft complaint. G.H. 1.10 $225.50
2/28/2019 Call with client J. Van Pelt regarding case update G.H. 1.80 $369.00

and experiences at Giuseppe’s (.4);
Review and revise complaint (1.4).

 
Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 3 of 7

3/1/2019 Call with client R. Keller regarding employment G.H. 30 $102.50
experience at Giuseppe's.

3/4/2019 Review and revise complaint. G.H. .80 $164.00

3/5/2019 Review and revise complaint (.5); G.H. 70 $143.50

Correspond with clients regarding teleconf. to
discuss complaint and future steps (.2).
3/6/2019 Tele conf with TV and G. Herbers re status of matter. H.B-H. © 1.10 $440.00
(.2 hrs); tele conf. with RK and G. Herbers re status
of matter and potential issues re defenses (4 hrs);
tele conf. with with JT and G. Herbers re status of
matter. (.2 hrs). Review and revise Complaint.
Review proposed summons and civil cover sheet.
(.2 hrs). Open case via ECP. (.1 hrs).
3/6/2019 Cail with client J. Van Pelt regarding case statusand GH. 1.40 $287.00
future steps (.2);
Call with client R. Keller regarding case status and
future steps (.4);
Call with client J. Taylor regarding case status and
future steps (.2);
Conf. with HBH regarding complaint revisions and
assignments (.1);
Revise complaint (.2);
Draft civil coversheet and summons (.3).

3/7/2019 File Pl. Consent to Magistrate Judge. JL. 10 $20.50

3/7/2019 Draft email to client regarding case status and future G.H, 30 $61.50
steps (2);
Draft Plaintiffs’ consent to Magistrate Judge (.1).

3/7/2019 Communicate with process server re assignment. H.B.H. 10 $40.00

3/7/2019 Review Order re consent to Magistrate; comm. with H.B.H. .10 $40.00
assoc. atty re preparation of same.

3/7/2019 Review summons issued and notice of case H.B.H. .10 $40.00
assignment.

3/11/2019 Confer with G. Herbers re potential new additional H.B.H. 20 $80.00

plaintiff and strategies re amendment. Discuss
service of process.

3/11/2019 Draft memo to service processor regarding service G.H, 60 $123.00
of lawsuit on defendants (.3);
Prepare documents for service on defendants,
prepare postage and mailing to process server (.3).

3/11/2019 Call with potential client regarding employment G.H. 50 $102.50
experience at Giuseppe’s, overtime lawsuit, and
procedure to join case (.4);
Drait email to potential client regarding letter of
representation (.1).

 

3/11/2019 Draft comm to K. Taylor re status of matter. H.B.H. .10 $40.00

3/18/2019 Research proper address for service of lawsuit on G.H. .20 $41.00
Defendants.

4/1/2019 Review filing of entry of appearance by opposing H.B.H. .10 $40.00
counsel.

4/2/2019 Review Order of Court and filing re Consent to H.B.H. 10 $40.00

Magistrate.

 
4/3/2019
4/3/2019

4/3/2019
4/8/2019

4/8/2019
4/9/2019

4/9/2019

4/10/2019

4/11/2019

4/18/2019

4/18/2019
4/18/2019

4/22/2019
4/23/2019
4/23/2019
4/23/2019
4/23/2019

4/23/2019
4/23/2019

4/24/2019
4/24/2019
4/24/2019
4/24/2019
4/30/2019
5/6/2019

5/6/2019

5/10/2019

5/17/2019
5/17/2019

Review case file, prepare proofs of service for
Gluseppe’s Inc. and M. Witt for filing.

Draft comm to opposing counsel re service issue.
Review response.

Review filing of proof of service.

Review email from opposing counsel re. acceptance
of service.

Review response from opposing counsel re service
of complaint.

Review email from opposing counsel re. acceptance
of service for Def. Witt.

Review and respond to opposing counsel's email re
service. (.1 hrs). Review Answer and compare to
Complaint allegations. (.3 hrs).

Review order for conference call re. scheduling
order and informal discovery dispute memo from
Court.

Review Defendants’ Answer, the Court’s proposed
schedule, proposed scheduling order, and discovery
dispute procedures.

Review answer with HBH and SEK and discuss
motion to strike.

Review Answer, Discuss Motion to Strike

Confer with SK and JL re moving to strike deficient
answer.

Drafting Motion to Deem Admitted

Mtg. with Jordan and Howard re: Joint-Stipulation
Call w/ opposing counsel re: schedule and joint-stip
Confer w/ HBH and SEK re. case schedule and joint
stipulation and case strategy.

Phone confer w/ HBH, SEK, and opposing counsel
re. case schedule in prep for phone call w/ judge.
Draft joint stipulation of enterprise coverage.

Tele conf with opposing counsel and associates re
scheduling and status of matter.

Phone confer w/ Judge and opposing counsel re.
prop. schedule.

Conference w/ HBH and SEK on case status and
assignment of duties,

Review Case Status

Review Scheduling Order entered.

Review joint stipulation re. enterprise coverage w/
HBH, draft and send email to opposing counsel re.
same.

Prepare interrogatories for mailing, draft email to
opposing counsel re. interrogatories.

Draft interrogatories and request for production of
documents; review and revise same.

File Joint Stipulation re Enterprise Coverage.
Review communications re: Amended Complaint
Review and respond to comm from client (JV) re

G.H.

H.B.H.

H.B.H.

J.L.

HBA.

JL.

H.B.H.

JL.

G.H.

JL.

S.K

H.B.H.

S.K.
S.K.
S.K.
JL,

JL.

JL

H.B.H.

J.L.

JL.

S.K

H.B.H.

J.L.

JL.

H.B.H.

H.B.H.

S.K.

H.B.H.

Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 4 of 7

.10

20

10
10

10

10

40

20

40

20)

20
20

1.80
20
10
20
10

30
10

20
.10
10
10
10
20)
2.40
.10

10
20

$20.50
$80.00

$40.00
$20.50

$40.00
$20.50

No Charge

$41.00

$82.00

$41.00

$41.00
$80.00

$369.00
$41.00
$20.50
$41.00
$20.50

$61.50
$40.00

$41.00
$20.50
$20.50
$40.00
$20.50
$41.00
$960.00
No Charge

$20.50
$80.00

 

 
5/21/2019
5/21/2019
5/22/2019
5/22/2019
5/23/2019
5/28/2019
5/28/2019

3/28/2019

5/28/2019
5/28/2019

5/29/2019
5/29/2019

5/29/2019

5/30/2019
6/3/2019

6/3/2019
6/3/2019
6/3/2019

6/3/2019
6/3/2019

6/6/2019
6/6/2019
6/7/2019

6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/10/2019

6/10/2019
6/10/2019

6/14/2019

status of matter. (.1 hrs). Review and respond to
comm from opposing counsel. (.1 hrs).

Review scheduling order, update calendar.

Review pleadings file and complaint.

Phone call w/ Pl. K. Taylor re. employment details.
Draft amended complaint.

Draft and edit amended complaint.

Edit amended complaint.

Draft motion for leave to file Ist amended complaint
and proposed order.

Prepare and file motion for leave to file first
amended complaint, accompany attachments and
proposed order.

Review Amended Complaint

Confer with J. Liew re preparing Motion for Leave
to File First Amended Complaint. (.2 hrs). Review
and revise First Amended Complaint; prepare
redline and forward to opposing counsel. (.5 hrs).
Entering Notice of Appearance

Review Order re granting leave re First Amended
Complaint.

Review Order re First Amended Complaint; review
Court filing of First Amended Complaint.

Draft comm to expert witness re status of matter,
Review emails between HBH and opposing counsel
re. discovery production.

Drafting Lodestar Statement

Drafting RPDs

Review comms. with counsel re: discovery
production

Comm with opposing counsel re discovery.

Review billing records. Draft comm to assoc atty re
lodestar. Review lodestar; comm. with assoc atty re
same.

Review Settlement Offer

Confer w/ HBH re: settlement offer

Review email from SEK to Pls. re. damage
calculations

Review email from opposing counsel re. wage
documents.

Confer with S. Kraff re wage/hour records and
offers of judgment. Review comm from S. Kraff to
clients; comm re same.

Review production of documents by Defendants
Drafting email to clients re: offer of judgment

Call w/ Van Pelt re: Offer of Judgment

Call w/ Keller re: Offer of Judgment

Review email communications between HBH and
opposing counsel re. discovery deadlines and
settlement possibility.

Review email from opposing counsel re. settlement

JL.
JL,
JL,
JL.
J.L.
JL.
J.L.

JL.

S.K

H.B.H.

S.K

H.B.H.
H.B.H.

H.B.H.

IL,

S.K.
S.K.
S.K.

H.B.H.
H.B.H.

S.K.
S.K,
IL.

JL.

H.B.H.

S.K.
S.K.
S.K.
S.K.
JL,

JL.

Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 5 of 7

20
20
30
1.30
1.50
10
40

30

30
70

.20
10

10

10
10

AQ
2.20
20

10
20

30
10
10

10
30
1.70
30
20

20
.10

10

$41.00
$41.00
$61.50
$266.50
$307.50
$20.50
$82.00

$61.50

$61.50
$280.00

$41.00
$40.00

$40.00

$40.00
$20.50

$82.00
$451.00
$41.00

$40.00
$80.00

$61.50
$20.50
$20.50

$20.50
$120.00
$348.50
$61.50
$41.00

$41.00
$20.50

$20.50

 

 
Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 6 of 7

offer.
6/14/2019 Review comm from opposing counsel re settlement  H.B.H. 10 $40.00
issues.
6/18/2019 Review email from opposing counsel re. accpetance JL. 10 $20.50
of attorneys’ fees and moving forward on settlement.
6/19/2019 Drafting Settlement Agreement S.K. 2.10 $430.50
6/19/2019 Drafting Motion to Approve Settlement S.K. 2.80 $574.00
6/21/2019 Review and revise settlement agreement. Review H.B.H. 60 $240.00

and revise Motion for Settlement. Review proposed
Order. Draft comm to opposing counsel attaching
same.

6/26/2019 Review email from SEK to opposing counsel re. set IL. 10 $20.50
agreement.

6/26/2019 Draft email to counsel re: settlement agreement S.K. 10 $20.50

6/27/2019 Review comm from opposing counsel; review H.B.H. 20 $80.00

proposed edits to agreement. Confer with Associate
Atty (SK) re same.

 

6/27/2019 Review edits to Settlement Agreement S.K, .80 $164.00

6/28/2019 Review edits to settlement agreement; multi comm H.B.H. 30 $120.00
with opposing counsel re status of matter.

TA/2019 Review Comms re: Settlement Agreement S.K. 20 $41.00

7/1/2019 Review comm from opposing counsel attaching H.B.H. 10 $40.00
signed agreement, -

71/2/2019 Assisting w/ DocuSign signing of set. agreement. JL. 10 $20.50

T2/2019 Draft extensive comm to clients re status of matter, H.B.H. 40 $160.00
including settlement.

T/2/2019 Prepare Docusign of Settlement Agreement S.K. 40 $82.00

7/3/2019 Confer w/ HBH and SEK re. case status. JL. 10 $20.50

7/3/2019 Confer with associate attorneys re status of matter. H.B.H. 10 $40.00

7/3/2019 Confer w/ HBH and JSL re: case status and S.K. .10 $20.50
priorities

7/5/2019 Phone call w/ Pl. Keller re. DocuSigning settlement JL. .10 $20.50
agreement.

7/5/2019 Prepare Docusign of Settlement Agreement (new S.K. 20 $41.00
link)

T2019 Assemble settlement agreement; forward same to H.B.H. 30 $120.00
opposing counsel with comm re Motion for
Settlement Approval.

7/8/2019 Prepare Declaration of Hours S.K. 20 $41.00

7/8/2019 Draft declaration for settlement agreement. JL. 10 $20.50

SUBTOTAL: 49.40 $11,857.50

Costs

3/6/2019 Filing Fee $400.00

4/4/2019 Service of Process - Dawn Orem-Dolly $125.00

SUBTOTAL: $525.00

Matter Ledgers

 
Case 1:19-cv-00711-BPG Document 22-4 Filed 07/08/19 Page 7 of 7
SUBTOTAL:

Trust Account
7/8/2019 Previous Balance $0.00
Available in Trust: $0.00

TOTAL $12,382.50
PREVIOUS BALANCE DUE $0.00

CURRENT BALANCE DUE AND OWING $12,382.50

 

 
